Case: 16-41612      Document: 00514305262         Page: 1    Date Filed: 01/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-41612
                                                                                 Fifth Circuit


                                  Summary Calendar
                                                                               FILED
                                                                        January 11, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

                                                 Plaintiff-Appellee

v.

FAUSTO BECERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-186-1


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Following his guilty plea to conspiracy to possess with intent to
distribute cocaine, Fausto Becerra was sentenced, below the guidelines range,
to 90 months of imprisonment based on the district court’s finding that he was
accountable for 14.97 kilograms of cocaine. On appeal, Becerra contends—for
the first time—that the Government breached the plea agreement, which
inadvertently stated that he was instead accountable for 19.99 kilograms of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41612    Document: 00514305262     Page: 2   Date Filed: 01/11/2018


                                 No. 16-41612

marijuana. Because Becerra did not raise this challenge in the district court,
we review for plain error. See United States v. Williams, 821 F.3d 656, 657
(5th Cir. 2016); Puckett v. United States, 556 U.S. 129, 135 (2009).
      Becerra’s argument is wholly conclusory; he fails to meaningfully
address the requisite plain error factors or cite any relevant authority.
See United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002) (explaining that
the defendant has the burden to show each prong of the plain error test).
Consequently, he has abandoned the challenge to his sentence. See United
States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010); United States v. Charles,
469 F.3d 402, 408 (5th Cir. 2006). In any event, we would not find reversible
plain error because the record reflects that the Government’s conduct was
consistent with Becerra’s reasonable understanding of the plea agreement.
United States v. Purser, 747 F.3d 284, 290 (5th Cir. 2014); Puckett, 556 U.S. at
135. Accordingly, we AFFIRM the judgment.




                                       2